DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goren on 03/21/2022.
The application has been amended as follows:
	Claims
	Each of claims 9-12, 15, 17-19, and 25 are currently amended according to the attached Examiner’s Amendment sheets.
	Claim 16 is cancelled.
Response to Amendment
	Claims 1-8 and 16 are cancelled.
	In view of the amendment, filed on 12/08/2021, and the applied examiner’s amendments, the following objections/rejections are withdrawn from the previous office action, mailed on 09/23/2021.
Objections to claims 10, 16, and 18
Rejections of claims 9-23 under 35 U.S.C. 103 as being unpatentable over Murphree et al. (US 2018/0126650)
Rejections of claims 9-23 on the ground of non-statutory double patenting.

Response to Arguments
Applicant’s arguments, in remarks filed on 12/08/2021, with respect to previous rejections of the claimed subject matter have been fully considered and are persuasive, particularly, in view of the applied examiner’s amendments.

	Further, Applicant’s arguments regarding the previous non-statutory double patenting rejection found persuasive. In view of the applied amendments to the claimed subject matter of instant application and the co-pending application 16/684524, the claimed subject matter in both applications are patentably independent and distinct from each other.
Therefore, the previous rejections of claims 9-15 and 17-25 have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are:
Claims 9 and 17 recite “at least one energy source to selectively fuse the feed material in a layer on the platform in the first chamber”, wherein specification defines the following structures as corresponding structure for the generic placeholder of “at least one energy source”. The specification defines “at least one light source to generate at least one light beam 152 and at least one reflector assembly to scan the light beam 152 on the layer 110 of powder.” (see paragraph [0063]) and “the energy delivery system 150 can include a beam scanning system above each window 181 at the top of the housing 130. The optical assembly of the beam scanning system can include two galvo mirrors, a polygon, or something more complex.” (see paragraph [0064])
Claims 9-11, 15, and 17-19 recite “a controller configured to...”, wherein the specification defines the following structures as corresponding structure for the generic placeholder of “a controller”. Specification recites “the controller can include a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium”. (see paragraph [0097]) Further, the specification recites a computer aided design (CAD) system that receives and/or generates CAD data and it recites the required algorithm for execution of the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 9-15 and 17-25 are allowed.
reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest the claimed structures for “an additive manufacturing apparatus”, as claimed in claims 9 and 17. 
The closest references of Murphree et al. (US ‘650) and Herzog (DE ‘206) fail to disclose “the air knife assembly including an inlet module and an exhaust module that are extendable and retractable through the first valve between the first chamber and the second chamber” wherein “a controller configured to cause the first valve to open, cause an actuator to extend the inlet module and exhaust module through the first valve from the second chamber to the first chamber, cause the actuator to retract the inlet module and exhaust module through the first valve from the first chamber to the second chamber, and cause the first valve to close”, as claimed in claim 9, and also fail to disclose “the dispenser is extendable and retractable through the second valve between the first chamber and the third chamber” wherein “a controller configured to cause the second valve to open, cause a first actuator to extend the dispenser through the second valve from the third chamber to the first chamber, cause the first actuator to retract the dispenser through the second valve from the first chamber to the second chamber, and cause the second valve to close”, as claimed in claim 17. Therefore, claims 9-15 and 17-25 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        03/22/2022